999 F.2d 547
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jefferson L. DAVIS, Petitioner-Appellant,v.Robert D. HANNIGAN;  Attorney General of Kansas,Respondents-Appellees.
No. 92-3395.
United States Court of Appeals, Tenth Circuit.
July 1, 1993.

Before BALDOCK and KELLY, Circuit Judges, and BENSON,* District Judge.
ORDER AND JUDGMENT**
PAUL KELLY, Jr., Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Petitioner Jefferson L. Davis appeals from an order of the district court denying his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.   We affirm.


3
Following a jury trial in state court, petitioner was convicted of first-degree murder.   He was sentenced to life imprisonment without possibility of parole.   His conviction and sentence were affirmed on direct appeal.   Following denial of his state post-conviction relief motion, petitioner commenced this federal action.


4
In his federal complaint, petitioner asserted that he is not guilty and, therefore, the evidence was insufficient to support his conviction.   Petitioner also alleged he was denied effective assistance of counsel because counsel improperly withdrew from his case, thus denying him a direct appeal from his conviction.


5
In its order, the district court discussed the evidence presented at trial and held that the evidence was sufficient for a rational factfinder to find the state had proved the essential elements of first-degree murder beyond a reasonable doubt.   The court also noted petitioner had taken a direct appeal from his conviction.   The court reviewed the record and concluded counsel's performance at trial had not been ineffective under the standards announced in  Strickland v. Washington, 466 U.S. 668 (1984).


6
Upon review of the state court record including the trial transcript, the parties' briefs on appeal, and the applicable law, we AFFIRM the judgment of the United States District Court for the District of Kansas for substantially the reasons stated therein.


7
The mandate shall issue forthwith.



*
 Honorable Dee V. Benson, District Judge, United States District Court for the District of Utah, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3